Exhibit 10.1

 

AMENDMENT TO

 

IDERA PHARMACEUTICALS, INC.

 

2013 STOCK INCENTIVE PLAN, AS AMENDED

 

WHEREAS, Idera Pharmaceuticals, Inc. (the “Company”) desires to amend the Idera
Pharmaceuticals, Inc. 2013 Stock Incentive Plan, as amended (the “2013 Plan”),
in the manner set forth below (the “Amendment”); and

 

WHEREAS, on March 7, 2017, subject to stockholder approval, the Board of
Directors of the Company approved the Amendment.

 

NOW THEREFORE, in accordance with Section 11(d) of the 2013 Plan, the 2013 Plan
is hereby amended as follows:

 

1.              Section 4(a) of the 2013 Plan is hereby amended by deleting
subsection (1) thereof in its entirety and substituting the following in lieu
thereof:

 

“(1)                           Authorized Number of Shares. Subject to
adjustment under Section 9, Awards may be made under the Plan, any or all of
which Awards may be in the form of Incentive Stock Options (as defined in
Section 5(b)), for up to such number of shares of common stock, $0.001 par value
per share, of the Company (the “Common Stock”) as is equal to the sum of:

 

(A) 25,224,460 shares of Common Stock; plus

 

(B) such additional number of shares of Common Stock (up to 6,946,978 shares) as
is equal to the sum of the number of shares of Common Stock subject to awards
granted under the Company’s 2005 Stock Incentive Plan (the “2005 Plan”) or the
Company’s 2008 Stock Incentive Plan (the “2008 Plan” and, together with the 2005
Plan, the “Existing Plans”) which awards expire, terminate or are otherwise
surrendered, canceled, forfeited or repurchased by the Company at their original
issuance price pursuant to a contractual repurchase right (subject, however, in
the case of Incentive Stock Options to any limitations of the Code).

 

Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

2.              Section 8(b) of the 2013 Plan is hereby amended by deleting the
second sentence thereof in its entirety.

 

3.              New Sections 8(c) and 8(d) shall be added to the 2013 Plan, as
follows:

 

“(c) Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Common Stock granted under an Other
Stock-Based Award shall be paid to the Participant only if and when such shares
become free from the restrictions on transferability and forfeitability that
apply to such shares. Each payment of any such accrued dividends will be made no
later than

 

--------------------------------------------------------------------------------


 

the end of the calendar year in which the dividends are paid to stockholders of
that class of stock or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying Other Stock-Based Award.

 

(d) Dividend Equivalents. The Award agreement for Other Stock-Based Awards may
provide Participants with the right to receive Dividend Equivalents. Dividend
Equivalents will be subject to the same restrictions on transfer and
forfeitability as the Other Stock-Based Awards with respect to which such
Dividend Equivalents were granted.”

 

The Amendment shall be effective upon approval of the stockholders of the
Company at the Company’s 2017 annual meeting of stockholders and shall only be
applicable with respect to Awards granted after such approval. If the Amendment
is not so approved at such meeting, then the amendment to the 2013 Plan set
forth herein shall be void ab initio.

 

Except as herein above provided, the 2013 Plan is hereby ratified, confirmed and
approved in all respects.

 

--------------------------------------------------------------------------------